ON APPLICATION FOR REHEARING.
CARVER, J.
In passing on the application of Union Indemnity Company for a rehearing we refused same but modified our original decree by ordering suspension of the Ouachita Valley Camp’s right to execute the judgment herein rendered in its favor and against Union Indemnity Company until it deposited $698.57 in addition to the $1109.40 ordered deposited in the original decree.
This being a change'in the decree prejudicial to the Camp, the right was reserved to it to apply for a rehearing which, it was stated, would be granted, as a matter of course, if applied for.
Counsel for the Camp has applied for a rehearing, praying that our original decree be reinstated and claiming that the $698.57 should not be regarded as still in the Camp’s hands quo ad the surety.
As the rights of all parties quo ad this $698.57 can be fully protected by restricting the rehearing to the question of the Camp’s obligation to deposit this additional amount vel non without entirely suspending execution of
It is decreed—
First: That a rehearing is hereby granted to Ouachita -Valley Camp No. 10, Woodmen of the World, solely on the question whether it should deposit six hundred ninety-eight and 57-100 dollars additional to the eleven hundred and nine and 40-.100 dollars previously ordered deposited.
Second: That the rehearing hereby granted shall suspend execution of the judgment herein rendered in favor of plaintiff against the Camp and in favor of the Camp against the Union Indemnity Company only to the extent of a share of said six hundred and ninety-eight and 57-100 dollars in proportion to plaintiff’s judgment herein and those rendered in favor of the plaintiffs in the following numbered and entitled cases on the docket of this court, to wit:
No. 2302, Parlor City Lumber Company, Inc., vs. A. Delatte et al.
No. 2303, C. C. Bell vs. A. Delatte et al.
No. 2304, Monroe Hardware Co., Inc., vs. H. L. Thompson et al.
Odom, Judge, recused.